



EXHIBIT 10.8


January 31, 2020




Jack Phillips
Delivered Electronically via Email


Re: Appointment to CEO


Dear Jack:


We are delighted to enter into this Letter Agreement (the “Agreement”) under
which you will serve as the Chief Executive Officer of Accelerate Diagnostics,
Inc. (the “Company”). Your start date as President and Chief Executive Officer
will be February 1, 2020 (“Start Date”). Once this Agreement becomes effective,
it will form the entire agreement between you and the Company with respect to
the matters described in this Agreement and it will supersede and replace any
prior understandings (whether oral or written) with respect to the subject
matter described herein, including the letter agreement between you and the
Company, dated August 6, 2019.


Provision
Agreement



Location:
Your principal place of employment will be the Company’s principal executive
offices in Tucson, Arizona.



Title; Reporting; Duties;
No Conflicts:
Beginning on the Start Date, you will serve as the President and Chief Executive
Officer of the Company. In your capacity as the President and Chief Executive
Officer, you will have control over, and responsibility for the overall
management of the Company and its subsidiaries, and you will report to the
Company’s board of directors (the “Board”).



You understand that, while you are employed with the Company, your employment
services will be full-time and exclusive to the Company and that you will be
expected to devote substantially all of your full business time, attention,
energy and skills to the Company. You agree to serve the Company faithfully,
loyally, honestly and to the best of your ability. You will not, without the
express written consent of the Board, engage in any other commercial activity or
outside employment.


The preceding paragraph is not intended to prohibit you from engaging in
charitable or nonprofessional activities such as personal investments or
conducting private business affairs, as long as they do not conflict or
interfere with the performance of your duties to the Company. You agree to
observe and comply with the Employee Confidentiality Agreement you signed, dated
August 6, 2019, and the Company’s rules and policies, as the same may be adopted
and amended from time to time.


Board Seat:
So long as you are employed as Chief Executive Officer, the Company will use its
reasonable efforts, subject to applicable law and the rules of the Nasdaq Stock
Market (“Nasdaq”) and the Company’s bylaws, to cause you to be nominated for
election to the Board at the Company’s annual shareholder meeting (and for
future years, re-election) as a director of the Company.



Base Salary:
$595,000 per year (the “Base Salary”) to be paid according to the Company’s
normal payroll cycle. Your Base Salary will be reviewed at least annually and
may be adjusted upward or downward by the Compensation Committee of the Board of
Directors (the “Compensation Committee”) in its sole discretion.



CEO Equity Grant:
On the Start Date, you will be granted 50,000 Restricted Stock Units under our
2012 Omnibus Equity Incentive Plan, as amended (the “Equity Plan”). The Grant
will be subject to a 5-year annual vesting schedule with the first annual
vesting and issuance






--------------------------------------------------------------------------------





occurring on the one-year anniversary of the Start Date. The Grant will be
subject to such other terms and conditions specified by the Compensation
Committee, the Equity Plan, the award agreement that you must execute as a
condition of the grant, and the Company’s insider trading policy.


Annual Incentive
Opportunity:
Beginning January 1, 2020 and for each full calendar year during the Term
thereafter, you will be eligible to participate in an annual incentive program
adopted in writing and approved by the Compensation Committee (the “AIP”). Your
target incentive under the AIP will equal 100% of your Base Salary as of the
first day of the calendar year, with the opportunity to earn up to (but not
exceed) 150% of your Base Salary as of the first day of the calendar year.
Whether you are entitled to receive an AIP payment, and the amount and form of
such payment, will depend on the attainment of written quantitative and
qualitative performance goals, including financial performance goals, establish
by the Compensation Committee in its sole discretion. The amount and form of the
AIP, if any, will be certified by the Compensation Committee in February of the
year following the year to which the AIP relates, and the earned AIP, if any,
will be paid to you no later than March 15 of the year following the year to
which the AIP relates (e.g., the AIP for 2020, if any, will be paid no later
than March 15, 2021). Except as set forth below, you must be employed by the
Company through the date the AIP is paid in order to earn and be eligible to
receive the AIP.



Long-Term Incentive
Compensation:
Beginning January 1, 2021 and for each full calendar year during the Term
thereafter, you will be eligible to receive grants of stock options, performance
shares and other awards under the Equity Plan (the “Equity Awards”). The amount
of Equity Awards, the mix of Equity Awards, the vesting schedule and the other
terms and conditions of the Equity Awards will be established by the
Compensation Committee in its sole discretion, provided, that, for the 2021
calendar year your target Equity Award grant will equal 400% of your then Base
Salary and will consist of an award mix of 50% non-qualified stock options and
50% performance shares. The Equity Awards will be subject to such other terms
and conditions specified by the Compensation Committee, the Equity Plan, the
award agreement that you must execute as a condition of the grant(s), and the
Company’s insider trading policy.



Benefits; Vacation:
You will continue to be eligible to participate in the Company’s standard
company benefit plans, as such plans may be amended, modified, or terminated by
the Company from time to time, with or without notice, in accordance with the
applicable benefit and vacation plan documents. For the avoidance of doubt, your
participation in such plans will be subject to the terms and conditions set
forth in the applicable benefit plan documents.



Term:
The initial term of your employment under this Agreement shall commence on the
Start Date and shall continue until the two (2) year anniversary of the Start
Date (the “Initial Term”). The Initial term will automatically extend on the
same terms and conditions set forth below for additional one (1) year periods
(each a “Renewal Term”), unless either party gives the other party written
notice of non-renewal at least 30 days prior to the end of the Initial Term or
any Renewal Term. The Initial Term, together with all Renewal Terms, are
collectively referred to in this Agreement as the “Term.”



Unless otherwise indicated in a writing to you from the Board, upon your
termination of employment with Company for any reason, and without any further
action on your part, you will be deemed to immediately resign all other
officerships, directorships, managerships, and other positions you hold with the
Company and its affiliates. If for any reason this provision is determined to be
insufficient to effectuate such resignations, you agree to sign any documents or
instruments the Company determines necessary to effectuate such resignations.







--------------------------------------------------------------------------------





Termination
of Employment:
This Agreement, and your employment hereunder, may be terminated at any time,
for any reason, by you or the Company upon at least 30 days prior written
notice, provided, that, the Company may terminate your employment immediately
for Cause. Upon your termination for any reason, the Company will pay you your
accrued but unpaid Base Salary and any accrued but unpaid reasonable business
expenses through your date of termination (the “Accrued Obligations”), with such
amount paid in compliance in accordance with applicable law. In addition to the
Accrued Obligations, you may be entitled to receive severance benefits and
Equity Award acceleration as described below.



Death or Disability:
This Agreement, and your employment hereunder, will terminate immediately upon
your death or Disability (as defined in Exhibit A). In such case, you (or your
spouse or estate) will be entitled to the Accrued Obligations.



Termination and
Severance Prior to
a Change of Control:
In the event your employment is terminated by the Company without Cause or by
you with Good Reason (as defined in Exhibit A) prior to a Change of Control (as
defined in Exhibit A), then, in addition to the Accrued Obligations, and subject
to your timely execution (and non-revocation) of the release described below,
you will be entitled to receive a cash severance payment equal to the sum of:
(i) 12 months of your then Base Salary; and (ii) your average earned AIP for
over the Term (collectively, the “Base Severance Amount”). The Base Severance
Amount will be paid to you in installments over a 12 month period, in accordance
with the Company’s normal payroll cycle, with the first installment paid during
the first payroll period following the expiration of the release revocation
period described below. In addition to the Base Severance Amount, you will be
entitled to receive a pro-rata AIP for the year in which your termination
occurred, with such pro-rata AIP paid at the same time described above.



Full Vesting of Equity Awards
on Change of Control:
Upon the closing of a transaction that results in a Change of Control, and
notwithstanding anything in the Equity Plan to the contrary, your Option and
other Equity Awards shall fully vest and become exercisable.



Termination and
Severance Following
a Change of Control:
In the event your employment is terminated by the Company without Cause or by
you with Good Reason (as defined in Exhibit A) during the 12 month period
following a Change of Control, then, in addition to the Accrued Obligations, and
subject to your timely execution (and non-revocation) of the release described
below, you will be entitled receive a cash severance payment equal to the sum
of: (i) 18 months of your then Base Salary; and (ii) 18 times the monthly amount
that is charged to COBRA qualified beneficiaries for the same medical coverage
options elected by you immediately prior to your last day of employment
(collectively, the “Enhanced Severance Amount”). The Enhanced Severance Amount
will be paid to you in installments over a 18 month period, in accordance with
the Company’s normal payroll cycle, with the first installment paid during the
first payroll period following the expiration of the release revocation period
described below. In addition to the Enhanced Severance Amount, you will be
entitled to receive a pro-rata AIP for the year in which your termination
occurred, with such pro-rata AIP paid at the same time described above.



Release Required to
Receive Severance:
In order to receive the severance pay and other benefits described above, you
must, no later than 60 days following your last day of employment, execute (and
not revoke) a general release and waiver of any claims that you may have in
connection with your employment and termination of employment with the Company
and its affiliates.






--------------------------------------------------------------------------------





Notwithstanding anything in this Agreement to the contrary, if the Company
concludes that the severance pay and benefits are subject to Section 409A of the
Internal Revenue Code, and if the consideration period described in the release,
plus the revocation period described in the release spans two (2) calendar
years, then, to the extent required by Section 409A of the Code, such severance
payments and benefits shall not begin to be paid until the second calendar year
(and such first installment shall include installment payments that would
otherwise have been made prior to such date).


Restrictive Covenants:
This offer is contingent upon you, on your Start Date, signing the Restrictive
Covenant Agreement attached hereto as Exhibit B.



Cooperation:
Following the termination of your service with the Company for any reason, you
agree to cooperate fully with the Company and with the Company’s counsel in
connection with any present and future actual or threatened litigation,
administrative proceeding or other investigation involving the Company or any
affiliate that relates to events, occurrences or conduct occurring (or claimed
to have occurred) during your employment. You are hereby instructed to tell the
truth in any litigation, administrative proceeding, or other investigation
involving the Company and nothing herein shall be deemed or construed to suggest
otherwise.



Non-Disparagement;
Social Media:
During the Term and following the termination of your service for any reason,
you agree that you will not criticize, defame, be derogatory toward or otherwise
disparage the Company, its products, services, or the Company’s past, present
and future officers, directors, managers, stockholders, agents, representatives,
employees, or affiliates, or its or their business plans or actions, to any
third-party, either orally or in writing; provided that that this provision will
not preclude you from giving truthful testimony in response to a lawful subpoena
or preclude any conduct protected under any local, state or federal law,
including those providing “whistleblower” protection to you or the right to
engage in concerted activities. Finally, on the date of your termination of
service for any reason, you agree to update your profile on social media
websites (such as LinkedIn) to reflect that you are no longer an employee of the
Company.



Dispute Resolution:
You and the Company agree to meet to informally in a good faith effort to
resolve any issues arising under this Agreement. If the parties are unable to
resolve their differences, they agree to submit to binding arbitration in
Tucson, Arizona, any and all claims and disputes arising hereunder. The parties
agree that any dispute will be heard by a single arbitrator, applying Arizona
and Federal substantive law, as applicable, in accordance with the American
Arbitration Association’s Employment Arbitration Rules. If necessary, an action
may be brought in any court of competent jurisdiction solely to compel
arbitration or enforce an arbitration award (or for injunctive relief to enforce
the Restrictive Covenants of this Agreement). The prevailing party at
arbitration shall be awarded reasonable attorneys’ fees and costs. This
agreement to arbitrate survives the termination of your employment.



You expressly agree and understand that, by agreeing to arbitration to resolve
all claims described herein, you, as well as the Company, are waiving your right
to a jury or court trial for all such claims. You further understand that
arbitration is a private, claim resolution process which utilizes a neutral
third-party, instead of a judge or jury, to resolve all claims and typically has
more limited discovery than in a case filed in court. You understand that you
may refuse to sign this Agreement, but that if the Agreement is not signed, you
will not be entitled to the compensation and benefits outlined in this
Agreement.


___________


Employee must initial above, indicating his agreement to submit all claims to
arbitration.





--------------------------------------------------------------------------------







Return of Property:
Upon the Company’s request or your termination of employment for any reason, you
shall promptly return to the Company all property of the Company, including but
not limited to: originals and hard and electronic copies of records, documents,
Confidential Information, computer and office equipment, other equipment, plans,
designs, electronic devices, keys, access cards, passwords, credit cards, and
other tangible and intangible items, in whatever form, in your possession or
control. You understand that all electronic mail, equipment, and all computer
hardware and software are property of the Company.



Miscellaneous:
To the extent required by law, the Company shall withhold from any payments due
to you under this Agreement any applicable federal, state or local taxes. You
hereby acknowledge that neither the Company nor any of its affiliates,
shareholders, members, directors, managers, officers, employees, agents or
representatives have provided you with any tax-related advice with respect to
the matters covered by this Agreement and that you are solely responsible for
obtaining your own tax advice with respect to the matters covered by this
Agreement.



This Agreement shall be governed by and construed in accordance with the laws of
the State of Arizona without regard to conflicts of law principles. If any term
or provision of this Agreement is declared by a court or tribunal of competent
jurisdiction to be invalid or unenforceable for any reason, this Agreement shall
remain in full force and effect, and either: (i) the invalid or unenforceable
provision shall be modified to the minimum extent necessary to make it valid and
enforceable; or (ii) if such a modification is not possible, this Agreement
shall be interpreted as if such invalid or unenforceable provision were not a
part hereof.


Each party acknowledges that such party had the opportunity to be represented by
counsel in the negotiation and execution of this Agreement. Accordingly, the
rule of construction of contract language against the drafting party is hereby
waived by each party.


Section 409A of the Code:
This Agreement shall comply with Section 409A of the Internal Revenue Code or an
exception thereto and each provision of the Agreement shall be interpreted, to
the extent possible, to comply with Section 409A or an exception thereto.
Nevertheless, the Company does not and cannot guarantee any particular tax
effect or treatment of the amounts due under this Agreement. Except for the
Company’s responsibility to withhold applicable income and employment taxes from
compensation paid or provided to you, the Company will not be responsible for
the payment of any applicable taxes on compensation paid or provided pursuant to
this Agreement. Neither the time nor schedule of any payment under this
Agreement may be accelerated or subject to further deferral except as permitted
by Section 409A of the Internal Revenue Code and the applicable regulations. You
do not have any right to make any election regarding the time or form of any
payment due under this Agreement. Notwithstanding anything in this Agreement to
the contrary, if the Company concludes, that the Base Severance Amount or the
Enhanced Severance Amount are subject to Section 409A of the Internal Revenue
Code, then no such Severance Amount will be paid prior to your “separation from
service” as defined in Treasury Regulation Section 1.409A-1(h) (applying the
default rules of Treasury Regulation Section 1.409A-1(h)). Installment payments
made pursuant to this Agreement shall be treated as separate payments for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii).



If the Base Severance Amount or the Enhanced Severance Amount are subject to
Section 409A of the Internal Revenue Code, and if you are a “specified employee”
as defined in Treasury Regulation Section 1.409A-1(i)(1) on the date of your
termination of employment, such payments shall not begin until the first day of
the seventh month following your “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h) (applying the default rules of Treasury
Regulation Section 1.409A-1(h)) (and such first payment shall include all prior
payments that





--------------------------------------------------------------------------------





would otherwise have been made prior to such date).


Section 280G of the Code:
In the event that any payments, distributions, benefits or entitlements of any
type payable to you, whether or not payable upon a termination of employment
(“Payments”): (i) constitute “parachute payments” within the meaning of
Section 280G of the Code; and (ii) but for this Section would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code (the “Excise
Tax”), then the Payments shall be reduced to such lesser amount (the “Reduced
Amount”) that would result in no portion of the Payments being subject to the
Excise Tax; provided, however, that such Payments shall not be so reduced if a
nationally recognized accounting firm or compensation consulting firm selected
by the Company (the “Accountants”) determines that without such reduction, you
would be entitled to receive and retain, on a net after-tax basis (including,
without limitation, any excise taxes payable under Section 4999 of the Internal
Revenue Code, federal, state and local income taxes, social security and
Medicare taxes and all other applicable taxes, determined by applying the
highest marginal rates which applied (or is likely to apply) to you for the tax
year in which the Payments are to be made, or such other rate(s) as the
Accountants determine to be likely to apply to you in the relevant tax
year(s) in which any of the Payments are expected to be made), an amount that is
greater than the amount, on a net after-tax basis, that you would be entitled to
retain upon receipt of the Reduced Amount.  Unless otherwise agreed in writing,
any determination made under this paragraph shall be made in good faith by the
Accountants in a timely manner and shall be binding on the parties absent
manifest error. In the event of a reduction of Payments pursuant to this
paragraph, the Payments shall be reduced in the order determined by the
Accountants that results in the greatest economic benefit to you in a manner
that would not result in subjecting you to additional tax under Section 409A of
the Internal Revenue Code. For purposes of making the calculations required by
this Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of the Internal Revenue Code, and
other applicable legal authority.  The Accountants shall provide detailed
supporting calculations to both you and the Company and the Company shall bear
the cost of all fees charged by the Accountants in connection with any
calculations contemplated by this Section. If the provisions of Sections 280G
and 4999 of the Internal Revenue Code are repealed without succession or if the
Company determines that such provisions do not apply to it and/or you for
whatever reason, this paragraph shall be of no further force or effect.



If you are in agreement with the terms and conditions of this Agreement, please
execute and date the Agreement and return a copy to me.


 
Sincerely,
 
Accelerate Diagnostics, Inc.
 




 
By: /s/ John Patience
 
John Patience, Chairman, Board of Directors
Accepted and agreed to:
 
 
 
/s/ Jack Phillips
1/31/2020
Jack Phillips
Date










--------------------------------------------------------------------------------









Exhibit A


Letter Agreement Definitions


“Cause” to terminate your employment shall exist if the Company reasonably
determines after due inquiry that any one or more of the following has occurred:
(i) your commission or conviction of, or plea of guilty or nolo contendere to, a
felony; (ii) your material breach of this Agreement, any other agreement you
have entered into with the Company, or of any fiduciary duty you have to the
Company; (iii) misconduct that is materially injurious to the Company or a
significant violation of the Company’s harassment or discrimination policies;
(iv) your habitual drug or alcohol use which materially impairs your ability to
perform your duties for the Company; (v) your engaging in fraud, embezzlement or
any other illegal conduct that is materially injurious to the Company or any of
its affiliates; (vi) deliberate or intentional refusal, or habitual failure to
discharge your employment duties, responsibilities or obligations or to follow
the Company’s policies or procedures which is not cured, if curable, within 10
days following the Company’s written notice to you of such behavior; or (vii)
your engaging in any illegal, unethical, or immoral act (inside or outside of
the scope of your employment) that results in material reputational or financial
harm to the Company or any of its affiliates.


“Change of Control” shall have the meaning ascribed to it in the Equity Plan.


“Disability” means you are unable to perform your duties under this Agreement
for 90 consecutive days in any 12-month period.


“Good Reason” means: (i) a material diminution of your base compensation; (ii) a
material diminution of your authorities, duties, or responsibilities; (iii) any
action or inaction that constitutes a material breach of this Agreement by the
Company; or a (iv) material change in the geographic location at which you are
required to provide services. For a termination to constitute “Good Reason” for
purposes of this Agreement: (1) you must provide a notice of termination to the
Company within 30 days of the initial existence of the facts or circumstances
constituting such event; (2) the Company must fail to cure such facts or
circumstances within 30 days after receipt of such notice; and (3) you must
actually terminate your employment within 30 days after the expiration of the
cure period described in clause (2).





--------------------------------------------------------------------------------







Exhibit B


Employee Restrictive Covenant Agreement


In consideration for Accelerate Diagnostics, Inc. (the “Company”) agreement to
employ me and provide me with the compensation and benefits described in the
attached Letter Agreement and access to the Company’s Confidential Information
(as defined below) and trade secrets, I understand, acknowledge and agree as
follows:


Restrictive Covenants:
Non-Solicitation of Customers/Prospective Customers. You agree, for the duration
of the Time Limit (as defined below), that you will not, either directly or
indirectly, or in any individual or representative capacity, request or solicit
any of the Company’s current customers or clients with whom you have had contact
in the past year to withdraw, curtail, cancel, or decrease the level of their
business with the Company or request that they do business with any third party
in competition with the Company. You further agree that, for the duration of the
Time Limit, you will not, either directly or indirectly, or in any individual or
representative capacity, request or solicit any of the Company’s prospective
customers (defined as any person or entity who has been directly solicited to
become a customer or client by the Company and with whom you have had contact
with within the past year or possesses Confidential Information about) or
clients with whom you have had contact with in the past year or possesses
Confidential Information about to forgo doing business with the Company or
request that such prospective customer or client do business with any third
party in competition with the Company.



Non-Solicitation of Employees/Applicants. You agree, for the duration of the
Time Limit, that you will not, either directly or indirectly, or in any
individual or representative capacity, solicit, induce or encourage or attempt
to solicit, induce or encourage any Company employee and/or applicant to
terminate his/her employment or prospective employment with the Company.


Non-Competition. You agree, for the duration of the Time Limit, (as defined
below), that you will not, either directly or indirectly or in any individual or
representative capacity, be employed by, engage, own, manage, operate, control,
aid, or assist another in the operation, organization or promotion of,
participate in, advise, contract with or otherwise engage in any manner with the
ownership, management, operation, or control of any business, which has a place
of business or regularly conducts business in the Geographical Limit (as defined
below) and that promotes or sells products or services competitive with those of
the Company. You acknowledge and agree that a business will be deemed
“competitive” with the Company if it performs any of the services or produces,
distributes or sells any of the products or services provided or offered by the
Company during the term of your relationship with the Company.


Tolling. The non-competition and non-solicitation Time Limits set forth above
shall be tolled during any period in which you are in breach of the restrictions
set forth herein.


Reasonable Limitations. You hereby acknowledge and agree that the covenants and
obligations made and undertaken in this Agreement are fair and reasonable with
respect to duration, geographic area and scope of activity, and do not (and
shall not) prevent you from earning a livelihood in complying with the covenants
herein.


Injunctive Relief. You agree that a breach of the covenants described herein
will result in substantial and irreparable damages to the Company, which would
be difficult to fully ascertain and calculate, and, by reason of such fact, you
agree that, in the event of any such breach or threatened or anticipated breach,
the Company will have the right to a restraining order and injunction, both
temporary and permanent, enjoining and restraining any such breach or threatened
breach, without the necessity of proving





--------------------------------------------------------------------------------





actual damages or posting a bond. Such injunctive relief will be in addition to
any other remedies available to the Company at law or in equity.


Survival of Restrictive Covenants. Your acknowledgements and agreements set
forth in this Agreement shall survive the expiration or termination of this
Agreement and the termination of your employment with the Company for any
reason.


Notice to Future Employers:
You agree that you will notify, and the Company shall have the right to notify,
any future or prospective employers, or individuals or entities with whom you
may be entering into a contractual relationship, of the Restrictive Covenant
provisions of this Agreement for purposes of ensuring that the Company’s
interests are protected.



Company Proprietary
Information:
While you are providing services to the Company, the Company may disclose or
make available to you, Confidential Information. By signing this Agreement, you
agree to: (i) protect and safeguard the confidentiality of the Confidential
Information with at least the same degree of care as you would protect your own
confidential information, but in no event with less than a commercially
reasonable degree of care; and (ii) not use or disclose the Confidential
Information, or permit it to be accessed, used or disclosed, for any purpose
other than to carry out the duties assigned to you by the Company or as may be
required to be disclosed pursuant to applicable federal, state or local law,
regulation or a valid order issued by a court or governmental agency of
competent jurisdiction. Upon your termination of service for any reason, or upon
the Company’s written request, you shall promptly return to the Company all
copies, whether in written, electronic or other form or media, of the
Confidential Information, or destroy all such copies at the Company’s written
request and certify in writing to the Company that such Confidential Information
has been destroyed. In addition to all other remedies available at law, the
Company may seek equitable relief (including injunctive relief) against you to
prevent the breach or threatened breach of this confidentiality covenant and to
secure its enforcement. Notwithstanding anything in this Agreement to the
contrary, pursuant to the Defend Trade Secrets Act of 2016, you shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (a) is made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. If
you file a lawsuit for retaliation by the Company for reporting a suspected
violation of law, you may disclose the Company’s trade secrets to your attorney
and use the trade secret in the court proceeding, if you file any document
containing the trade secret under seal and do not disclose the trade secret,
except pursuant to court order.



In addition to the obligations above, we may ask that you also sign the
Company’s standard Confidentiality and Intellectual Property Assignment
Agreement.


Definitions:
For purposes of this Agreement, the following terms shall have the following
meanings:



“Confidential Information” means non-public information about the Company’s
business affairs, products, services, confidential intellectual property, trade
secrets, third-party confidential information and other sensitive or proprietary
information, whether orally or in written, electronic or other form or media,
and whether or not marked, designated or otherwise identified as “confidential.”
Confidential Information shall not include information that, at the time of
disclosure and as established by documentary evidence: (i) is or becomes
generally available to and known by the public other than as a result of,
directly or indirectly, any breach of this Agreement by you; (ii) is or becomes
available to you on a non-confidential basis from a third-party source, provided
that such third-party is not and was not prohibited from disclosing such
Confidential Information; (iii) was known by or in the possession of you prior
to being disclosed by or on behalf of the Company; or (iv) was or is
independently





--------------------------------------------------------------------------------





developed by you without reference to or use, in whole or in part, of any of the
Confidential Information.


“Geographical Limit” means the United States of America; if a court determines
that the United States of America is too broad, then the state of Arizona; if a
court determines that Arizona is too broad, then Maricopa and Pima County; if a
court determines that Maricopa and Pima County is too broad, then Pima County
only; if a court determines that Pima County is too broad, then Tucson, Arizona.


“Time Limit” means the term of your employment with the Company and for a period
of 18 months thereafter; if a court determines that 18 months is longer than
necessary to protect the Company’s legitimate interests, then 12 months; if a
court determines 12 months is longer than necessary to protect the Company’s
legitimate interests, then 9 months.


Miscellaneous:
This Agreement shall be governed by and construed in accordance with the laws of
the State of Arizona without regard to conflicts of law principles. If any term
or provision of this Agreement is declared by a court or tribunal of competent
jurisdiction to be invalid or unenforceable for any reason, this Agreement shall
remain in full force and effect, and either: (i) the invalid or unenforceable
provision shall be modified to the minimum extent necessary to make it valid and
enforceable; or (ii) if such a modification is not possible, this Agreement
shall be interpreted as if such invalid or unenforceable provision were not a
part hereof.



Each party acknowledges that such party had the opportunity to be represented by
counsel in the negotiation and execution of this Agreement. Accordingly, the
rule of construction of contract language against the drafting party is hereby
waived by each party.


The dispute resolution provisions of the Offer Letter attached hereto are
incorporated by reference and by signing below you acknowledge and agree that
any dispute arising under this Agreement will be resolved in accordance with the
procedures set forth in the Offer Letter.


Accepted and agreed to:
 
 
 
/s/ Jack Phillips
1/31/2020
Jack Phillips
Date






